DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2022 has been entered.
Claims 1-4, 7, 8, 16, 25, 26 and 28-31 were previously pending and were allowed. However, since this is a new application, the previously presented obviousness-type double patenting rejection over claims of co-pending application 16/309,884 is reinstated.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 10, 2022 was filed after the mailing date of the Notice of Allowance on March 1, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-4, 7, 8, 25, 26 and 28-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 19 and 22-24 of copending Application No. 16/309,884 in view of Takara Clontech Tech Note “A SMARTer Approach to T-Cell Receptor Profiling” (pp. 1-14, 2015; previously cited).
A) Specifically, claim 1 of the instant application is drawn to a method of analyzing a repertoire of variable regions of T cell receptors (TCR) or B cell receptors (BCR) of a subject, comprising the steps of:
(1) providing a nucleic acid sample comprising nucleic acid sequences of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR) amplified from an RNA obtained from the subject; 
(2) determining the nucleic acid sequences contained in the nucleic acid sample; and 
(3) calculating a frequency of appearance of each gene or a combination thereof based on the determined nucleic acid sequences to derive a TCR or BCR repertoire of the subject; 
wherein step (1) comprises the steps of: 
a) mixing an RNA obtained from the subject, a reagent required for reverse transcription, a reagent required for template switching, and a reagent required for a polymerase chain reaction and subjecting the mixture to a condition under which reverse transcription occurs to provide a cDNA comprising nucleic acid sequences of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR); and 
b) subjecting the cDNA obtained in step a) to a condition under which a polymerase chain reaction occurs to provide the nucleic acid sample comprising nucleic acid sequences of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR); 
wherein the reagent required for template switching comprises a template switching oligonucleotide, 
wherein the regent required for a polymerase chain reaction comprises a primer specific to a C region of the TCR or the BCR, wherein the primer specific to a C region is a modified oligonucleotide primer designed to have a primer function that is partially or completely blocked in step a) and designed to have blocking of the primer function cleared in step b),
wherein the mixture in step a) comprises an oligonucleotide primer that initiates reverse transcription at a final concentration of about 40 nM or less, or at a mole ratio of about 1/10 or less relative to the modified oligonucleotide primer, and
wherein the modified oligonucleotide primer is used to perform both reverse transcription and polymerase chain reaction.
Claim 2 of the instant application is drawn to a method of producing a nucleic acid sample for analyzing a repertoire of variable regions of T cell receptors (TCR) or B cell receptors (BCR) of a subject, the method comprising the step of 
(1) providing a nucleic acid sample comprising a nucleic acid sequence of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR) amplified from an RNA obtained from the subject, step (1) comprising the steps of: 
a) mixing an RNA obtained from the subject, a reagent required for reverse transcription, a reagent required for template switching, and a reagent required for a polymerase chain reaction and subjecting the mixture to a condition under which reverse transcription occurs to provide a cDNA comprising nucleic acid sequences of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR); and 
b) subjecting the cDNA obtained in step a) to a condition under which a polymerase chain reaction occurs to provide the nucleic acid sample comprising a nucleic acid sequence of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR); 
wherein the reagent required for template switching comprises a template switching oligonucleotide, 
wherein the regent required for a polymerase chain reaction comprises a primer specific to a C region of the TCR or the BCR, wherein the primer specific to a C region is a modified oligonucleotide primer designed to have a primer function that is partially or completely blocked in step a) and designed to have blocking of the primer function cleared in step b),
wherein the mixture in step a) comprises an oligonucleotide primer that initiates reverse transcription at a final concentration of about 40 nM or less, or at a mole ratio of about 1/10 or less relative to the modified oligonucleotide primer, and
wherein the modified oligonucleotide primer is used to perform both reverse transcription and polymerase chain reaction.

Claim 1 of the ‘884 application is drawn to a method of amplifying at least a part of a region of a target RNA, the method comprising the steps of: 
a) mixing the target RNA, a reagent required for reverse transcription, a reagent required for template switching, and a reagent required for a polymerase chain reaction and subjecting the mixture to a condition under which reverse transcription occurs to provide a cDNA comprising:
(i) a nucleic acid sequence complementary to the target RNA, and 
(ii) a template switching oligonucleotide; and 
b) subjecting the cDNA obtained in step a) to a condition under which a polymerase chain reaction occurs to amplify at least a part of a region of the cDNA; 
wherein the reagent required for a polymerase chain reaction comprises a modified oligonucleotide primer designed to have a primer function that is partially or completely blocked in step a) and designed to have blocking of the primer function cleared in step b),
wherein the modified oligonucleotide primer comprises a thermolabile modifying group before initial thermal denaturation of PCR to thereby partially or complete block the primer function, wherein the thermolabile modifying group comprises a compound of formula 1a

    PNG
    media_image1.png
    84
    163
    media_image1.png
    Greyscale

	wherein L is a straight or branched optionally substituted hydrocarbylene group having from 1 to 10 carbon atoms, and R1 is hydrogen or a straight or branched optionally substituted hydrocarbyl group having from 1 to 20 carbon atoms,
wherein the reagent required for reverse transcription comprises an oligonucleotide primer that initiates reverse transcription, and the oligonucleotide primer that initiates reverse transcription is comprised in the mixture at a final concentration of about 40 nM or less, or at a mole ratio of about 1:10 or less relative to the modified oligonucleotide primer.
Claim 2 of the ‘884 application is drawn to a method of producing a nucleic acid sample that is amplified based on at least a part of a region of a target RNA, the method comprising the steps of: 
a) mixing the target RNA, a reagent required for reverse transcription, a reagent required for template switching, and a reagent required for a polymerase chain reaction and subjecting the mixture to a condition under which reverse transcription occurs to provide a cDNA comprising:
(i) a nucleic acid sequence complementary to the target RNA, and 
(ii) a template switching oligonucleotide; and
b) subjecting the cDNA obtained in step a) to a condition under which a polymerase chain reaction occurs; 
wherein the reagent required for a polymerase chain reaction comprises a modified oligonucleotide primer designed to have a primer function that is partially or completely blocked in step a) and designed to have blocking of the primer function cleared in step b),
wherein the modified oligonucleotide primer comprises a thermolabile modifying group before initial thermal denaturation of PCR to thereby partially or complete block the primer function, wherein the thermolabile modifying group comprises a compound of formula 1a

    PNG
    media_image1.png
    84
    163
    media_image1.png
    Greyscale

	wherein L is a straight or branched optionally substituted hydrocarbylene group having from 1 to 10 carbon atoms, and R1 is hydrogen or a straight or branched optionally substituted hydrocarbyl group having from 1 to 20 carbon atoms,
wherein the reagent required for reverse transcription comprises an oligonucleotide primer that initiates reverse transcription, and the oligonucleotide primer that initiates reverse transcription is comprised in the mixture at a final concentration of about 40 nM or less, or at a mole ratio of about 1:10 or less relative to the modified oligonucleotide primer.

B) Claims of the ‘884 application do not teach determination of the TCR repertoire or amplification or RT-PCR of TCR or BCR sequences.
C) Regarding claims 1-3 and 25, Takara Clontech Tech Note teaches a method of analyzing a repertoire of variable regions of T cell receptors (TCR) or B cell receptors (BCR) of a subject, comprising the steps of: 
(1) providing a nucleic acid sample comprising nucleic acid sequences of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR) amplified from an RNA obtained from the subject (Fig. 2; page 4, paragraphs 2-4; page 13, second paragraph); 
(2) determining the nucleic acid sequences contained in the nucleic acid sample (page 6, second paragraph; page 13, fourth paragraph); and 
(3) calculating a frequency of appearance of each gene or a combination thereof based on the determined nucleic acid sequences to derive a TCR or BCR repertoire of the subject (page 7, last paragraph; page 8, first paragraph; page 9, second and third paragraph; page 10, first paragraph; page 13, fifth paragraph);
wherein step (1) comprises the steps of: 
a) mixing an RNA obtained from the subject, a reagent required for reverse transcription, a reagent required for template switching, and a reagent required for a polymerase chain reaction and subjecting the mixture to a condition under which reverse transcription occurs to provide a cDNA comprising nucleic acid sequences of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR) (Fig. 2; page 4, second and third paragraph; where the second strand cDNA is synthesized in a separate reaction); and 
b) subjecting the cDNA obtained in step a) to a condition under which a polymerase chain reaction occurs to provide the nucleic acid sample comprising nucleic acid sequences of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR) (Fig. 2; page 4, third paragraph); 
wherein the reagent required for template switching comprises a template switching oligonucleotide (Fig. 2), and 
wherein the regent required for a polymerase chain reaction comprises a primer specific to a C region of the TCR or the BCR (Fig. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Takara Clontech Tech Note with the method of mRNA amplification of the claims of the ‘884 application. The motivation to do so is provided by Takara Clontech Tech Note (page 3, second and third paragraph; page 4, first paragraph):
“High-throughput TCR profiling experiments have already yielded fundamental insights regarding Tcell development and TCR repertoire diversity (Calis and Rosenberg, 2014; Woodsworth et al., 2013). For example, these approaches have demonstrated that TCR variation does not determine Tcell fate (Wang et al., 2010), and that there is considerable overlap in the population at large for socalled "public TCRs" or "public clones", which occur much more frequently than would be expected by chance (Robins et al., 2010). Sampling of different populations has revealed that TCR repertoire diversity declines linearly with age, and is significantly reduced in patients suffering from autoimmune diseases or cancer, relative to healthy individuals (Britanova et al., 2014; Sherwood et al., 2013; Klarenbeek et al., 2012).
In the clinic, TCR profiling has been used to analyze the recovery of the immune system in patients who have undergone hematopoietic stem cell transplants (HSCT), and to compare the efficacy of approaches aimed at accelerating this process (Van Heijst et al., 2013). Looking to the future, high-throughput TCR profiling holds tremendous promise as both a diagnostic tool, and as a means for developing new therapeutics and treatment modalities (Calis and Rosenberg, 2014; Woodsworth et al., 2013). For example, TCR repertoire analysis could be used to evaluate a candidate vaccine's capacity to trigger a protective immune response.”

“Here we present the SMARTer Human TCR a/b Profiling Kit (Clontech Cat. Nos. 635014, 635015, 635016), a high-throughput method for TCR mRNA profiling that leverages SMART (Switching Mechanism at the 5′ end of RNA Template) technology and sem-inested PCR to fully capture and amplify variable regions of TCRα and TCRβ subunits and prepare libraries for sequencing on Illumina® platforms. The unparalleled sensitivity afforded by this approach allows for the detection of low-abundance TCR variants from small sample inputs of human peripheral blood RNA or purified human T cells, and the avoidance of multiplex PCR minimizes the likelihood of sample misrepresentation due to amplification biases. The ability to easily and reliably obtain comprehensive portraits of human T-cell repertoires will accelerate the fulfillment of basic and applied research objectives and could provide a basis for the development of novel clinical diagnostic solutions.”
	Claims 4, 7, 8, 26 and 28-31 are obvious over claims 3, 7, 26 and 22-24, of the ‘884 application in view of Takara Clontech Tech note.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
7.	Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7 and 19-22 of copending Application No. 16/309,884 in view of Takara Clontech Tech Note “A SMARTer Approach to T-Cell Receptor Profiling” (pp. 1-14, 2015; previously cited), as applied to claim 1 above, and further in view of Bolotin et al. (Nature Methods, vol. 12, pp. 380-381 plus supplementary material, pp. 1-14, 2015; previously cited) and Calis et al. (Trends in Immunol., vol. 35, pp. 581-590, 2014; previously cited).
A) Claims of the ‘884 application do not teach the method steps of claim 16.
B) Regarding claim 16, Takara Clontech Tech Note teaches subjecting cDNA to two rounds of PCR, using two anchor primers and two TCR C-region specific primers with additional sequences required for sequencing and immonilization on a substrate in the Illumina sequencing protocol (Fig. 2; page 4, third and fourth paragraph).
Regarding claim 16, steps (3-1)-(3-4) and (3-6), Takara Clontech Tech Note teaches determining frequencies of clonotypes (page 8, first paragraph; Fig. 4; page 9, last paragraph; page 10, first paragraph; Fig. 6; page 13, last paragraph) using MiXCR software package of Bolotin et al.
As evidenced by Bolotin et al., the software aligns sequences of V, D, J and C regions with a database of such regions and extracts CDRs from the alignments (page 380, second and third paragraph; page 381, first paragraph; Fig. 1; supplemental material pp. 1-4; Supplementary Table 1).
C) Takara Clontech Tech Note does not teach translating the nucleic acid sequence of the D region into an amino acid sequence.
D) Regarding claim 16 (3-5), Calis et al. teach that methods of characterizing immune repertoire by sequencing involve comparing CDR3 sequences either in their nucleic acid or amino acid forms (page 583, second paragraph; page 585. Box 1; page 586, second and third paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the amino acid sequences of the D-region as suggested by Calis et al. in the method of analyzing TCR or BCR repertoires of a subject of the claims of the ‘884 application, Takara Clontech Tech Note and Bolotin et al. to estimate the diversity index of the repertoire and compare the sequences between different individuals.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
8.	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        May 21, 2022